Name: Decision of the EEA Joint Committee No 4/96 of 29 February 1996 amending Protocol 47 to the EEA Agreement on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: European construction;  international trade;  agricultural activity
 Date Published: 1996-04-25

 25.4.1996 EN Official Journal of the European Communities L 102/45 DECISION OF THE EEA JOINT COMMITTEE No 4/96 of 29 February 1996 amending Protocol 47 to the EEA Agreement on the abolition of technical barriers to trade in wine THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Protocol 47 to the Agreement was amended by Decision of the EEA Joint Committee No 1/95 (1); Whereas the adaptations to Council Regulations (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions, (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts and (EEC) No 2333/92 of 13 July 1992 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines, made by Chapter V.B.VII, points 3, 6 and 9 of Annex I to the Act concerning the conditions, of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (2) are to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 2733/94 of 9 November 1994 authorizing the United Kingdom to permit an additional increase in the alcoholic strength of table wines and of quality wines produced in a specified region (3) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 60/95 of 16 January 1995 amending Regulation (EEC) No 2676/90 determining Community methods for the analysis of wines (4) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 554/95 of 13 March 1995 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines (5) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Appendix 1 to Protocol 47 to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The texts of the adaptations to Regulations (EEC) No 823/87, (EEC) No 2392/89 and (EEC) No 2333/92 made by Chapter V.B.VII, points 3, 6 and 9 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded and the texts of Regulations (EC) No 2733/94, (EC) No 60/95 and (EC) No 554/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 February 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 47, 2. 3. 1995, p. 19. (2) OJ No C 241, 29. 8. 1994, p. 21, as adjusted by OJ No L 1, 1. 1. 1995, p. 1. (3) OJ No L 289, 10. 11. 1994, p. 5. (4) OJ No L 11, 17. 1, 1995, p. 19. (5) OJ No L 56, 14. 3. 1995, p. 3. ANNEX to Decision No 4/96 of the EEA Joint Committee APPENDIX 1 to PROTOCOL 47 ON THE ABOLITION OF TECHNICAL BARRIERS TO TRADE IN WINE to the EEA Agreement shall be amended as follows: 1. The text of point 14 (Commission Regulation (EEC) No 2707/86) shall be deleted. 2. The following indent shall be added in point 16 (Council Regulation (EC) No 823/87):  194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 21 as adjusted by OJ No L 1, 1. 1. 1995, p. 1). 3. The following indent shall be added in point 22 (Council Regulation (EEC) No 2392/89):  194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 21 as adjusted by OJ No L 1, 1. 1. 1995, p. 1). 4. The text of point 23 (Council Regulation (EEC) No 3677/89) shall be deleted. 5. The following indent shall be added in point 25 (Commission Regulation (EEC) No 2676/90):  395 R 0060: Commission Regulation (EC) No 60/95 of 16 January 1995 (OJ No L 11, 17. 1. 1995, p. 19). 6. The following indent shall be added in point 39 (Council Regulation (EC) No 2333/92): , as amended by:  194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ No C 241, 29. 8. 1994, p. 21 as adjusted by OJ No L 1, 1. 1. 1995, p. 1). 7. The following points shall be inserted after point 42a (Commission Regulation (EC) No 3111/93): 42b. 394 R 2733: Commission Regulation (EC) No 2733/94 of 9 November 1994 authorizing the United Kingdom to permit an additional increase in the alcoholic strength of table wines and of quality wines produced in a specified region (OJ No L 289, 10. 11. 1994, p. 5). 42c. 395 R 0554: Commission Regulation (EC) No 554/95 of 13 March 1995 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines (OJ No L 56, 14. 3. 1995, p. 3). 8. The following shall be added in point 45 (list of table wines): , as amended by:  the list published in OJ No C 203, 27. 7. 1993, p. 4.